Citation Nr: 0920908	
Decision Date: 06/04/09    Archive Date: 06/16/09	

DOCKET NO.  07-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the VARO 
in Houston, Texas, that denied entitlement to the benefit 
sought.

For reasons which will be set forth below, the claim is 
remanded to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.


REMAND

Further development with regard to the issue at hand is in 
order.  The Board notes that in Daye v. Nicholson, 20 Vet. 
App. 512 (2006), the United States Court of Appeals for 
Veterans Claims (Court) admonished VA for not securing and 
reviewing the history of the Veteran's unit for possible 
alternative sources of evidence regarding alleged stressful 
incidents.  As in that case, there is insufficient 
information of record with regard to whether the Veteran was 
exposed to any stressful experiences during his active 
service.  

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  The Veteran and his 
representative have consistently maintained that he developed 
PTSD as a result of an incident in service in the spring of 
1977 when he was assigned to Company B of the 3/60th Infantry 
at Fort Lewis, Washington.  The Veteran recalls that he was 
on an exercise in the Yakima desert near Ft. Lewis with his 
battalion when he observed another soldier get killed in an 
explosion of what appeared to be an artillery dud.  An 
attempt at corroborating this incident should be made and the 
case is, therefore, REMANDED for the following:

1.  VA should ensure complete compliance 
with the requirements of the Veterans 
Claims Assistance Act of 2000.

2.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, Virginia, 22315-3802, 
should be contacted and asked to conduct 
a search as to any records pertaining to 
the activities of the 3rd Battalion of 
the 60th Infantry at Fort Lewis, 
Washington, in the spring of 1977, 
particularly the timeframe between March 
and May 1977.  Morning reports from the 
unit should be included in the search and 
any names identified in the morning 
reports as having been killed in any type 
of accidental explosion should be 
identified to the extent possible.  
Documentation as to any negative search 
should be included with the record.  

3.  Based on the foregoing, a psychiatric 
examination is authorized, if deemed 
advisable, for the purpose of determining 
whether the Veteran has PTSD attributable 
to his military service.  The examiner 
should opine as to whether it is as 
likely as not that the Veteran has PTSD 
or any other psychiatric disorder 
causally related to his active service.

4.  After undertaking any additional 
development deemed appropriate, VA should 
review the entire evidentiary record and 
readjudicate the issue of the Veteran's 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted, VA should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be 

afforded.  Then, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran unless otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



